SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ [National Roll of Legal Entities] nº 01.832.635/0001-18 NIRE nº35.300.150.007 Open-capital Company with Authorized Capital– CVM nº 016390 CALL NOTICE GENERAL EXTRAORDINARY MEETING TAM S.A. (hereinafter referred to as “Company”) stockholders are invited to meet at 10:30 am, on April 29, 2011 , at the headquarters in the City of São Paulo, State of São Paulo, at Av. Jurandir, n.° 856, Lote 4, 1º Andar, Jardim Ceci, CEP 04.072-000, in order to decide on the following agenda of the day: (a) Election of Mr. Antônio Luiz Pizarro Manso, as the new member of Administration Council to replace the resigning Council member, Mr. Alexandre Gonçalves Silva. The Company informs the following are available to the Stockholders, at the Company’s headquarters, at Investors Relations site (www.tam.com.br/ri), and BM&FBOVESPA (www.bmfbovespa.com.br) and Exchange Securities (www.cvm.gov.br) site: (i) Manual to Attend the General Extraordinary Meeting, containing all other information required by CVM Instructions nos. 480/09 e 481/09, on the matter to be analyzed and discussed. General Instructions: According to the provisions under article 126 of Law no. 6.404/76, and subsequent amendments, all stockholders of the stocks issued by the Company should attend the Meeting herein called, personally or by their legal representatives or attorneys-in-fact provided however, said stocks are booked on their behalf before the depositary financial institution in charge for the service on Company’s stocks, Banco Itaú S.A., up to 24 (twenty-four) hours prior to the date indicated in this Call Notice, as determined by the Company’s Bylaws. Stockholders shall appear before the time indicted to the beginning of the Meeting, with the following documents: · Identification document and statement issued by trustee body indicating stockholding; · If stockholder could not attend the General Meeting, then he would be represented by an attorney-in-fact, according to the legal conditions; · In order to speed the process and facilitate the Meeting’s work, the evidence of the stockers title and the power-of-attorney should be deposited at Company’s headquarters, upon stockholder discretion, up to 2 (two) business days prior to the date scheduled to the Meeting. · Any explanations deemed necessary should be obtained at Investors Relations Site – www.tam.com.br/ri . São Paulo (SP), April 13, 2011. MARIA CLÁUDIA OLIVEIRA AMARO Chairwoman of Administration Council SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 13, 2011 TAM S.A. By: /
